DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8, 14-15, & 19 recites the limitation "the maneuver".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 recites the limitation "the autonomous controller".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 recites the limitation "the second simulated vehicle".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 recites the limitation "the threshold distance".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 6 & 15 recite, receiving data associated with an operation in an environment, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method, one or more non-transitory computer-readable media storing instructions, one or more processors to perform operations, a vehicle computing device, a vehicle, a simulation, a vehicle controller, a second vehicle controller, autonomous controller, a simulated vehicle, a second simulated vehicle, a sensor, a controller, ” language, “receiving data associated with an operation in an environment” in the context of this claim encompasses the user receiving data regarding movement in an environment. 
The limitation of identifying a state during the operation in the environment based at least in part on the data, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method, one or more non-transitory computer-readable media storing instructions, one or more processors to perform operations, a vehicle computing device, a vehicle, a simulation, a vehicle controller, a second vehicle controller, autonomous controller, a simulated vehicle, a second simulated vehicle, a sensor, a controller,” language, “identifying a state during the operation in the environment based at least in part on the data” in the context of this claim encompasses the user identifying a potential shift or action they can take based on the environment and data received. 
Likewise, determining that the state fails to satisfy a condition, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, one or more non-transitory computer-readable media storing instructions, one or more processors to perform operations, a vehicle computing device, a vehicle, a simulation, a vehicle controller, a second vehicle controller, autonomous controller, a simulated vehicle, a second simulated vehicle, a sensor, a controller,” language, “determining that the state fails to satisfy a condition” in the context of this claim encompasses the user realizing the action he thought to take would result in an error in order to get out of their situation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of determining a time period associated with the maneuver, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method, one or more non-transitory computer-readable media storing instructions, one or more processors to perform operations, a vehicle computing device, a vehicle, a simulation, a vehicle controller, a second vehicle controller, autonomous controller, a simulated vehicle, a second simulated vehicle, a sensor, a controller,” language, “determining a time period associated with the maneuver” in the context of this claim encompasses the user how long a maneuver would take if they were to attempt it. 
Likewise, disabling the engagement during the time period, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, one or more non-transitory computer-readable media storing instructions, one or more processors to perform operations, a vehicle computing device, a vehicle, a simulation, a vehicle controller, a second vehicle controller, autonomous controller, a simulated vehicle, a second simulated vehicle, a sensor, a controller,” language, “disabling the engagement of the vehicle controller during the time period” in the context of this claim encompasses the user not attempting the maneuver or action. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method, one or more non-transitory computer-readable media storing instructions, one or more processors to perform operations, a vehicle computing device, a vehicle, a simulation, a vehicle controller, a second vehicle controller, autonomous controller, a simulated vehicle, a second simulated vehicle, a sensor, a controller,”. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A method, one or more non-transitory computer-readable media storing instructions, one or more processors to perform operations, a vehicle computing device, a vehicle, a simulation, a vehicle controller, a second vehicle controller, autonomous controller, a simulated vehicle, a second simulated vehicle, a sensor, a controller,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 7 & 16, initiating the simulation, wherein initiating the simulation causes a simulated vehicle to operate based on the data, receiving a request, determining that a time associated with the request corresponds to the time period, causing control in the simulation based at least in part on determining that the time corresponds to the time period, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “initiating the simulation, wherein initiating the simulation causes a simulated vehicle to operate based on the data, receiving a request, determining that a time associated with the request corresponds to the time period, causing control in the simulation based at least in part on determining that the time corresponds to the time period” in the context of this claim encompasses the user beginning to visualize or predict an operation based on the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claims 8 & 17, wherein the maneuver is a first state, the time period is a first time period, identifying a second maneuver, determining that the second maneuver satisfies the condition, determining a second time period associated with the maneuver, enabling the engagement in the simulation at a time associated with the second time period, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the maneuver is a first state, the time period is a first time period, identifying a second maneuver, determining that the second maneuver satisfies the condition, determining a second time period associated with the maneuver, enabling the engagement in the simulation at a time associated with the second time period” in the context of this claim encompasses the user determining which maneuver based on the time period satisfies a condition in a simulation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 9 & 18, initiating the simulation, wherein initiating the simulation causes a first simulated vehicle to operate in the simulation based on the data, receiving a request, determining that a time associated with the request corresponds to the second time period; and causing to control a second simulated vehicle in the simulation based at least in part on determining that the time corresponds to the second time period, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “initiating the simulation, wherein initiating the simulation causes a first simulated vehicle to operate in the simulation based on the data, receiving a request, determining that a time associated with the request corresponds to the second time period; and causing to control a second simulated vehicle in the simulation based at least in part on determining that the time corresponds to the second time period” in the context of this claim encompasses the user to simulate two different vehicles depending on how long each maneuver takes with each simulation and choosing the one with the better time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 10, determining an engagement time based at least in part on the first time period, wherein the engagement time is associated with a second time period that is different from the first time period, initiating the simulation, wherein initiating the simulation causes a simulated vehicle to operate in the simulation based on the data, determining that a current time is associated with the engagement time; and causing to control the simulated vehicle in the simulation based at least in part on determining that the current time is associated with the engagement time, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining an engagement time based at least in part on the first time period, wherein the engagement time is associated with a second time period that is different from the first time period, initiating the simulation, wherein initiating the simulation causes a simulated vehicle to operate in the simulation based on the data, determining that a current time is associated with the engagement time; and causing to control the simulated vehicle in the simulation based at least in part on determining that the current time is associated with the engagement time” in the context of this claim encompasses the user testing how quick it would to engage control of a simulated vehicle in the simulation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 11, determining to stop the simulation based at least in part on a distance between a first position and based on the data and a second position is equal to or greater than the threshold distance, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining to stop the simulation based at least in part on a distance between a first position and based on the data and a second position is equal to or greater than the threshold distance” in the context of this claim encompasses a user cancelling a simulation based on the data becoming inaccurate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claims 12, determining to stop the simulation based at least in part on determining that a second time period has elapsed, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining to stop the simulation based at least in part on determining that a second time period has elapsed” in the context of this claim encompasses the user stopping a simulation once time expires. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 13, the data comprises one or more of start time or a stop time associated with the state, the data further comprises an indication that the state fails to satisfy the condition; and the time period is determined based at least in part on one or more of the start time or the stop time, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the data comprises one or more of start time or a stop time associated with the state, the data further comprises an indication that the state fails to satisfy the condition; and the time period is determined based at least in part on one or more of the start time or the stop time” in the context of this claim encompasses the user determining a maneuver fails based on when it starts and how long it takes dictating it will fail. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 14 & 20, wherein the maneuver comprises at least one of, a lane change, a transition through a junction; or a deviation from a vehicle path associated with traveling around an obstacle, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the maneuver comprises at least one of, a lane change, a transition through a junction; or a deviation from a vehicle path associated with traveling around an obstacle” in the context of this claim encompasses the user simulating different types of maneuvers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 19, the data comprises, map data corresponding to a map of the environment, object data associated with a detected object in the environment, a time period associated with a maneuver that fails to satisfy the condition, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the data comprises, map data corresponding to a map of the environment, object data associated with a detected object in the environment, a time period associated with a maneuver that fails to satisfy the condition,” in the context of this claim encompasses the user containing different data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to control a vehicle in an environment through simulation) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
(Examiner Note: The limitation “wherein the vehicle is controlled at least in part by a first vehicle controller during the operation of the vehicle in the environment, “ mentioned in the dependent claims 7, 9, 14, 16, 18, & 20, contains a control that would be able to overcome the 101 rejection in claims 6-20 if recited positively and incorporated into the independent claims, instead of reciting the claim in the preamble.).

Claim Rejections-35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 13-16, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0243371A1 (“Nister”).
As per claim 1 Nister discloses
A system comprising: 
one or more processors (see at least Nister, para. [0219]: Controller (s) 1136, which may include one or more system on chips (SoCs) 1104 (FIG. 11C) and/or GPU (s), may provide signals (e.g., representative of commands) to one or more components and/or systems of the vehicle 102.); and 
memory storing processor-executable instructions that, when executed by the one or more processors, configure the system to (see at least Nister, para. [0207]: For instance, various functions may be carried out by a processor executing instructions stored in memory. The methods may also be embodied as computer-usable instructions stored on computer storage media.):  
receive, from a vehicle computing device, data associated with an operation of a vehicle in an environment, wherein the vehicle is at least partially controlled by a first autonomous controller during the operation (see at least Nister, para. [0220-0221]: The controller(s) 1136 may provide the signals for controlling one or more components and/or systems of the vehicle 102 in response to sensor data received from one or more sensors (e.g., sensor inputs)... One or more of the controller(s) 1136 may receive inputs (e.g., represented by input data) from an instrument cluster 1132 of the vehicle 102 and provide outputs (e.g., represented by output data, display data, etc.) via a human machine interface (HMI) display 1134, an audible annunciator, a loudspeaker, and/or via other components of the vehicle 102. The outputs may include information such as vehicle velocity, speed, time, map data (e.g., the HD map 1122 of FIG. 11C), location data (e.g., the vehicle's 102 location, such as on a map), direction, location of other vehicles (e.g., an occupancy grid), information about objects and status of objects as perceived by the controller(s) 1136, etc.); 
generate a simulation based at least in part on the data (see at least Nister, para. [0317]: The server (s) 104 may be used to train machine learning models (e.g., neural networks) based on training data. The training data may be generated by the vehicles, and/or may be generated in a simulation (e.g., using a game engine). In some examples, the training data is tagged (e.g., where the neural network benefits from supervised learning) and/or undergoes other pre-processing, while in other examples the training data is not tagged and/or pre-processed (e.g., where the neural network does not require supervised learning). Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network (s) 1190, and/or the machine learning models may be used by the server(s) 104 to remotely monitor the vehicles.), 
wherein the simulation is generated to evaluate a second autonomous controller configured to control operations of the vehicle (see at least Nister, para. [0307]: Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically are not catastrophic, because the ADAS systems alert the driver and allow the driver to decide whether a safety condition truly exists and act accordingly. However, in an autonomous vehicle 102, the vehicle 102 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 1136 or a second controller 1136). For example, in some embodiments, the ADAS system 1138 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks.); 
identify a maneuver of the vehicle during the operation of the vehicle in the environment (see at least Nister, para. [0091]: In any example, the safety procedure may include braking until reaching a complete stop. At high speeds, without limitation, the safety procedure may include lining up with a current lane (or with the direction of the road, such as when the vehicle 102 is in the middle of a lane change), and then coming to a complete stop (and thus may depend on fixed properties of the world, such as lane markings). For example and without limitation, at low speeds, the safety procedure may include the vehicle 102 steering itself to a side of the road as it decelerates to a stop (and thus may depend on the fixed properties of the world).); 
determine that the maneuver fails to satisfy a condition associated with an engagement of the second autonomous controller (see at least Nister, para. [0308-0309]: In some examples, the primary computer may be configured to provide the supervisory MCU with a confidence score, indicating the primary computer's confidence in the chosen result. If the confidence score exceeds a threshold, the supervisory MCU may follow the primary computer's direction, regardless of whether the secondary computer provides a conflicting or inconsistent result. Where the confidence score does not meet the threshold, and where the primary and secondary computer indicate different results (e.g., the conflict), the supervisory MCU may arbitrate between the computers to determine the appropriate outcome... The supervisory MCU may be configured to run a neural network (s) that is trained and configured to determine, based on outputs from the primary computer and the secondary computer, conditions under which the secondary computer provides false alarms. Thus, the neural network (s) in the supervisory MCU may learn when the secondary computer's output can be trusted, and when it cannot.); 
determine a time period associated with the maneuver (see at least Nister, para. [0083]: For each actor, when the state of the actor is viewed as a function of time, a vector may represent a state trajectory, X4, of the actor (e.g., the state trajectory, X4, may represent or encode each state, X4, of the actor at each time within a period of time). para. [0112]: In such an example, the goal may be that the object 106 also implements its safety procedure according to the trajectory 312, the trajectory 314, and/or another trajectory between the two, at the same time or within an amount of time that allows the object 106 to stop prior to collision with the vehicle 102. As described in greater detail herein, if a collision occurs in this example, and the vehicle 102 had implemented the safety procedure, the fault may be attributed to the object 106 because the vehicle 102, at least, did not contribute to the likelihood or imminence of collision.); and 
disable the engagement of the second autonomous controller during the time period in the simulation (see at least Nister, para. [0313]: In some examples, the infotainment SoC 1130 may be coupled to a supervisory MCU such that the GPU of the infotainment system may perform some self-driving functions in the event that the primary controller(s) 1136 (e.g., the primary and/or backup computers of the vehicle 102) fail. In such an example, the infotainment SoC 1130 may put the vehicle 102 into a chauffeur to safe stop mode, as described herein. & para. [0319-0320]: The deep-learning infrastructure may run its own neural network to identify the objects and compare them with the objects identified by the vehicle 102 and, if the results do not match and the infrastructure concludes that the Al in the vehicle 102 is malfunctioning, the server (s) 104 may transmit a signal to the vehicle 102 instructing a fail-safe computer of the vehicle 102 to assume control, notify the passengers, and complete a safe parking maneuver.). 

As per claim 3 Nister discloses
wherein the system is further configured to: receive a request to enable the second autonomous controller (see at least Nister, para. [0313]: The infotainment SoC 1130 may include GPU functionality. The infotainment SoC 1130 may communicate over the bus 1102 (e. g., CAN bus, Ethernet, etc.) with other devices, systems, and/or components of the vehicle 102. In some examples, the infotainment SoC 1130 may be coupled to a supervisory MCU such that the GPU of the infotainment system may perform some self-driving functions in the event that the primary controller (s) 1136 (e. g., the primary and/or backup computers of the vehicle 102) fail. In such an example, the infotainment SoC 1130 may put the vehicle 102 into a chauffeur to safe stop mode, as described herein.); 
determine that a time associated with the request corresponds to the first time period or the second time period (see at least Nister, para. [0083]: For each actor, when the state of the actor is viewed as a function of time, a vector may represent a state trajectory, X4, of the actor (e.g., the state trajectory, X4, may represent or encode each state, X4, of the actor at each time within a period of time). para. [0112]: In such an example, the goal may be that the object 106 also implements its safety procedure according to the trajectory 312, the trajectory 314, and/or another trajectory between the two, at the same time or within an amount of time that allows the object 106 to stop prior to collision with the vehicle 102. As described in greater detail herein, if a collision occurs in this example, and the vehicle 102 had implemented the safety procedure, the fault may be attributed to the object 106 because the vehicle 102, at least, did not contribute to the likelihood or imminence of collision.); and 
perform at least one of: based on determination that the time corresponds to the first time period, cause the first autonomous controller to control a simulated vehicle in the simulation (see at least Nister, para. [0313]: In some examples, the infotainment SoC 1130 may be coupled to a supervisory MCU such that the GPU of the infotainment system may perform some self-driving functions in the event that the primary controller(s) 1136 (e.g., the primary and/or backup computers of the vehicle 102) fail. In such an example, the infotainment SoC 1130 may put the vehicle 102 into a chauffeur to safe stop mode, as described herein. & para. [0319-0320]: The deep-learning infrastructure may run its own neural network to identify the objects and compare them with the objects identified by the vehicle 102 and, if the results do not match and the infrastructure concludes that the Al in the vehicle 102 is malfunctioning, the server (s) 104 may transmit a signal to the vehicle 102 instructing a fail-safe computer of the vehicle 102 to assume control, notify the passengers, and complete a safe parking maneuver.);
or a based on determination that the time corresponds to the second time period, cause the second autonomous controller to control the simulated vehicle in the simulation. 

As per claim 4 Nister discloses
wherein the data comprises at least one of: 
sensor data associated with a sensor of the vehicle (see at least Nister, para. [0061]: The world model manager 122 may continually update the world model based on newly generated and/or received inputs (e. g., data) from the obstacle perceiver 110, the path perceiver 112, the wait perceiver 114, the map perceiver 116, and/or other components of the autonomous vehicle system 100.); 
map data associated with a map of the environment (see at least Nister, para. [0061]: A world model manager 122 may be used to generate, update, and/or define a world model. The world model manager 122 may use information generated by and received from an obstacle perceiver 110, a path perceiver 112, a wait perceiver 114, and/or a map perceiver 116. For example, the world model may be defined, at least in part, based on affordances for obstacles, paths, and wait conditions that can be perceived in real-time or near real-time by the obstacle perceiver 110, the path perceiver 112, the wait perceiver 114, and/or the map perceiver 116. The world model manager 122 may continually update the world model based on newly generated and/or received inputs (e. g., data) from the obstacle perceiver 110, the path perceiver 112, the wait perceiver 114, the map perceiver 116, and/or other components of the autonomous vehicle system 100.);
a vehicle trajectory of the vehicle operating in the environment; 
object data associated with a detected object in the environment (see at least Nister, para. [0063]: The obstacle perceiver 110 may perform obstacle perception that may be based on where the vehicle 102 is allowed to drive or is capable of driving, and how fast the vehicle 102 can drive without colliding with an obstacle (e. g., an object 106, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle 102.); 
an action determined by the first autonomous controller; or 
a time period associated with a maneuver that fails to satisfy the condition. 

As per claim 5 Nister discloses
wherein the maneuver comprises at least one of: a lane change; a transition through a junction; or a deviation from a vehicle path associated with traveling around an obstacle (see at least Nister, para. [0122]: As such, because the autonomous vehicle system 100, by monitoring the trajectories 402, 404A, and 404B, may have determined that worst case, the vehicle 102 and the objects 106A and 106B are capable of implementing their safety procedures prior to a collision, the vehicle 102 may be allowed by the autonomous vehicle system 100 to perform the lane change as illustrated in FIG. 4D.). 

As per claim 6 Nister discloses
A method comprising: 
receiving, from a vehicle computing device, data associated with an operation of a vehicle in an environment (see at least Nister, para. [0220-0221]: The controller(s) 1136 may provide the signals for controlling one or more components and/or systems of the vehicle 102 in response to sensor data received from one or more sensors (e.g., sensor inputs)... One or more of the controller(s) 1136 may receive inputs (e.g., represented by input data) from an instrument cluster 1132 of the vehicle 102 and provide outputs (e.g., represented by output data, display data, etc.) via a human machine interface (HMI) display 1134, an audible annunciator, a loudspeaker, and/or via other components of the vehicle 102. The outputs may include information such as vehicle velocity, speed, time, map data (e.g., the HD map 1122 of FIG. 11C), location data (e.g., the vehicle's 102 location, such as on a map), direction, location of other vehicles (e.g., an occupancy grid), information about objects and status of objects as perceived by the controller(s) 1136, etc.); 
generating a simulation based at least in part on the data (see at least Nister, para. [0317]: The server (s) 104 may be used to train machine learning models (e.g., neural networks) based on training data. The training data may be generated by the vehicles, and/or may be generated in a simulation (e.g., using a game engine). In some examples, the training data is tagged (e.g., where the neural network benefits from supervised learning) and/or undergoes other pre-processing, while in other examples the training data is not tagged and/or pre-processed (e.g., where the neural network does not require supervised learning). Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network (s) 1190, and/or the machine learning models may be used by the server(s) 104 to remotely monitor the vehicles.); 
identifying a state of the vehicle during the operation of the vehicle in the environment based at least in part on the data (see at least Nister, para. [0091]: In any example, the safety procedure may include braking until reaching a complete stop. At high speeds, without limitation, the safety procedure may include lining up with a current lane (or with the direction of the road, such as when the vehicle 102 is in the middle of a lane change), and then coming to a complete stop (and thus may depend on fixed properties of the world, such as lane markings). For example and without limitation, at low speeds, the safety procedure may include the vehicle 102 steering itself to a side of the road as it decelerates to a stop (and thus may depend on the fixed properties of the world).); 
determining that the state fails to satisfy a condition associated with an engagement of a vehicle controller (see at least Nister, para. [0308-0309]: In some examples, the primary computer may be configured to provide the supervisory MCU with a confidence score, indicating the primary computer's confidence in the chosen result. If the confidence score exceeds a threshold, the supervisory MCU may follow the primary computer's direction, regardless of whether the secondary computer provides a conflicting or inconsistent result. Where the confidence score does not meet the threshold, and where the primary and secondary computer indicate different results (e.g., the conflict), the supervisory MCU may arbitrate between the computers to determine the appropriate outcome... The supervisory MCU may be configured to run a neural network (s) that is trained and configured to determine, based on outputs from the primary computer and the secondary computer, conditions under which the secondary computer provides false alarms. Thus, the neural network (s) in the supervisory MCU may learn when the secondary computer's output can be trusted, and when it cannot.); 
determining a time period associated with the maneuver (see at least Nister, para. [0083]: For each actor, when the state of the actor is viewed as a function of time, a vector may represent a state trajectory, X4, of the actor (e.g., the state trajectory, X4, may represent or encode each state, X4, of the actor at each time within a period of time). para. [0112]: In such an example, the goal may be that the object 106 also implements its safety procedure according to the trajectory 312, the trajectory 314, and/or another trajectory between the two, at the same time or within an amount of time that allows the object 106 to stop prior to collision with the vehicle 102. As described in greater detail herein, if a collision occurs in this example, and the vehicle 102 had implemented the safety procedure, the fault may be attributed to the object 106 because the vehicle 102, at least, did not contribute to the likelihood or imminence of collision.); and 
disabling the engagement of the vehicle controller during the time period in the simulation (see at least Nister, para. [0313]: In some examples, the infotainment SoC 1130 may be coupled to a supervisory MCU such that the GPU of the infotainment system may perform some self-driving functions in the event that the primary controller(s) 1136 (e.g., the primary and/or backup computers of the vehicle 102) fail. In such an example, the infotainment SoC 1130 may put the vehicle 102 into a chauffeur to safe stop mode, as described herein. & para. [0319-0320]: The deep-learning infrastructure may run its own neural network to identify the objects and compare them with the objects identified by the vehicle 102 and, if the results do not match and the infrastructure concludes that the Al in the vehicle 102 is malfunctioning, the server (s) 104 may transmit a signal to the vehicle 102 instructing a fail-safe computer of the vehicle 102 to assume control, notify the passengers, and complete a safe parking maneuver.).

As per claim 7 Nister discloses
wherein the vehicle is controlled at least in part by a first vehicle controller during the operation of the vehicle in the environment (see at least Nister, para. [0091]: In any example, the safety procedure may include braking until reaching a complete stop. At high speeds, without limitation, the safety procedure may include lining up with a current lane (or with the direction of the road, such as when the vehicle 102 is in the middle of a lane change), and then coming to a complete stop (and thus may depend on fixed properties of the world, such as lane markings). For example and without limitation, at low speeds, the safety procedure may include the vehicle 102 steering itself to a side of the road as it decelerates to a stop (and thus may depend on the fixed properties of the world).), and 
the vehicle controller associated with the simulation is a second vehicle controller (see at least Nister, para. [0307]: Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically are not catastrophic, because the ADAS systems alert the driver and allow the driver to decide whether a safety condition truly exists and act accordingly. However, in an autonomous vehicle 102, the vehicle 102 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 1136 or a second controller 1136). For example, in some embodiments, the ADAS system 1138 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks.), 
the method further comprising: 
initiating the simulation, wherein initiating the simulation causes a simulated vehicle to operate in the simulation based on the data (see at least Nister, para. [0317]: The server (s) 104 may be used to train machine learning models (e.g., neural networks) based on training data. The training data may be generated by the vehicles, and/or may be generated in a simulation (e.g., using a game engine). In some examples, the training data is tagged (e.g., where the neural network benefits from supervised learning) and/or undergoes other pre-processing, while in other examples the training data is not tagged and/or pre-processed (e.g., where the neural network does not require supervised learning). Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network (s) 1190, and/or the machine learning models may be used by the server(s) 104 to remotely monitor the vehicles.); 
receiving a request to enable the second vehicle controller (see at least Nister, para. [0310]: In other examples, ADAS system 1138 may include a secondary computer that performs ADAS functionality using traditional rules of computer vision. As such, the secondary computer may use classic computer vision rules (if-then), and the presence of a neural network (s) in the supervisory MCU may improve reliability, safety and performance. For example, the diverse implementation and intentional non-identity makes the overall system more fault-tolerant, especially to faults caused by software (or software-hardware interface) functionality. For example, if there is a software bug or error in the software running on the primary computer, and the non-identical software code running on the secondary computer provides the same overall result, the supervisory MCU may have greater confidence that the overall result is correct, and the bug in software or hardware on primary computer is not causing material error.); 
determining that a time associated with the request corresponds to the time period (see at least Nister, para. [0221]: One or more of the controller (s) 1136 may receive inputs (e. g., represented by input data) from an instrument cluster 1132 of the vehicle 102 and provide outputs (e. g., represented by output data, display data, etc.) via a human machine interface (HMI) display 1134, an audible annunciator, a loudspeaker, and/or via other components of the vehicle 102. The outputs may include information such as vehicle velocity, speed, time, map data (e. g., the HD map 1122 of FIG. 11C), location data (e. g., the vehicle’s 102 location, such as on a map), direction, location of other vehicles (e. g., an occupancy grid), information about objects and status of objects as perceived by the controller (s) 1136, etc.); and 
causing the first vehicle controller to control the simulated vehicle in the simulation based at least in part on determining that the time corresponds to the time period (see at least Nister, para. [0308-0309]: In some examples, the primary computer may be configured to provide the supervisory MCU with a confidence score, indicating the primary computer's confidence in the chosen result. If the confidence score exceeds a threshold, the supervisory MCU may follow the primary computer's direction, regardless of whether the secondary computer provides a conflicting or inconsistent result. Where the confidence score does not meet the threshold, and where the primary and secondary computer indicate different results (e.g., the conflict), the supervisory MCU may arbitrate between the computers to determine the appropriate outcome... The supervisory MCU may be configured to run a neural network (s) that is trained and configured to determine, based on outputs from the primary computer and the secondary computer, conditions under which the secondary computer provides false alarms. Thus, the neural network (s) in the supervisory MCU may learn when the secondary computer's output can be trusted, and when it cannot.). 

As per claim 13 Nister discloses
wherein: the data comprises one or more of start time or a stop time associated with the state (see at least Nister, para. [0197]: In such an example, an affine transformation may be applied as a function of time (e.g., on the entire scene or environment) to bring the vehicle 102 back to its starting location and/or orientation (e.g., at time slice 902A) and to transform, adjust, or warp the other actors based on the transformation to the vehicle 102. The affine transformation may, in some examples, be represented by equation (42), below:); 
the data further comprises an indication that the state fails to satisfy the condition (see at least Nister, para. [0308-0309]: In some examples, the primary computer may be configured to provide the supervisory MCU with a confidence score, indicating the primary computer's confidence in the chosen result. If the confidence score exceeds a threshold, the supervisory MCU may follow the primary computer's direction, regardless of whether the secondary computer provides a conflicting or inconsistent result. Where the confidence score does not meet the threshold, and where the primary and secondary computer indicate different results (e.g., the conflict), the supervisory MCU may arbitrate between the computers to determine the appropriate outcome... The supervisory MCU may be configured to run a neural network (s) that is trained and configured to determine, based on outputs from the primary computer and the secondary computer, conditions under which the secondary computer provides false alarms. Thus, the neural network (s) in the supervisory MCU may learn when the secondary computer's output can be trusted, and when it cannot.); and 
the time period is determined based at least in part on one or more of the start time or the stop time (see at least Nister, para. [0112]: In such an example, the goal may be that the object 106 also implements its safety procedure according to the trajectory 312, the trajectory 314, and/or another trajectory between the two, at the same time or within an amount of time that allows the object 106 to stop prior to collision with the vehicle 102. As described in greater detail herein, if a collision occurs in this example, and the vehicle 102 had implemented the safety procedure, the fault may be attributed to the object 106 because the vehicle 102, at least, did not contribute to the likelihood or imminence of collision.). \

As per claim 14 Nister discloses
wherein the maneuver comprises at least one of: a lane change; a transition through a junction; or a deviation from a vehicle path associated with traveling around an obstacle (see at least Nister, para. [0122]: As such, because the autonomous vehicle system 100, by monitoring the trajectories 402, 404A, and 404B, may have determined that worst case, the vehicle 102 and the objects 106A and 106B are capable of implementing their safety procedures prior to a collision, the vehicle 102 may be allowed by the autonomous vehicle system 100 to perform the lane change as illustrated in FIG. 4D.). 

As per claim 15 Nister discloses
One or more non-transitory computer-readable media storing instructions that, when executed (see at least Nister, para. [0219]: Controller (s) 1136, which may include one or more system on chips (SoCs) 1104 (FIG. 11C) and/or GPU (s), may provide signals (e.g., representative of commands) to one or more components and/or systems of the vehicle 102.), 
cause one or more processors to perform operations comprising (see at least Nister, para. [0219]: Controller (s) 1136, which may include one or more system on chips (SoCs) 1104 (FIG. 11C) and/or GPU (s), may provide signals (e.g., representative of commands) to one or more components and/or systems of the vehicle 102.): 
receiving data associated with an operation of a vehicle in an environment (see at least Nister, para. [0220-0221]: The controller(s) 1136 may provide the signals for controlling one or more components and/or systems of the vehicle 102 in response to sensor data received from one or more sensors (e.g., sensor inputs)... One or more of the controller(s) 1136 may receive inputs (e.g., represented by input data) from an instrument cluster 1132 of the vehicle 102 and provide outputs (e.g., represented by output data, display data, etc.) via a human machine interface (HMI) display 1134, an audible annunciator, a loudspeaker, and/or via other components of the vehicle 102. The outputs may include information such as vehicle velocity, speed, time, map data (e.g., the HD map 1122 of FIG. 11C), location data (e.g., the vehicle's 102 location, such as on a map), direction, location of other vehicles (e.g., an occupancy grid), information about objects and status of objects as perceived by the controller(s) 1136, etc.); 
generating a simulation based at least in part on the data (see at least Nister, para. [0317]: The server (s) 104 may be used to train machine learning models (e.g., neural networks) based on training data. The training data may be generated by the vehicles, and/or may be generated in a simulation (e.g., using a game engine). In some examples, the training data is tagged (e.g., where the neural network benefits from supervised learning) and/or undergoes other pre-processing, while in other examples the training data is not tagged and/or pre-processed (e.g., where the neural network does not require supervised learning). Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network (s) 1190, and/or the machine learning models may be used by the server(s) 104 to remotely monitor the vehicles.); 
identifying a state of the vehicle during the operation of the vehicle in the environment based at least in part on the data (see at least Nister, para. [0091]: In any example, the safety procedure may include braking until reaching a complete stop. At high speeds, without limitation, the safety procedure may include lining up with a current lane (or with the direction of the road, such as when the vehicle 102 is in the middle of a lane change), and then coming to a complete stop (and thus may depend on fixed properties of the world, such as lane markings). For example and without limitation, at low speeds, the safety procedure may include the vehicle 102 steering itself to a side of the road as it decelerates to a stop (and thus may depend on the fixed properties of the world).); 
determining that the state fails to satisfy a condition associated with an engagement of a vehicle controller (see at least Nister, para. [0308-0309]: In some examples, the primary computer may be configured to provide the supervisory MCU with a confidence score, indicating the primary computer's confidence in the chosen result. If the confidence score exceeds a threshold, the supervisory MCU may follow the primary computer's direction, regardless of whether the secondary computer provides a conflicting or inconsistent result. Where the confidence score does not meet the threshold, and where the primary and secondary computer indicate different results (e.g., the conflict), the supervisory MCU may arbitrate between the computers to determine the appropriate outcome... The supervisory MCU may be configured to run a neural network (s) that is trained and configured to determine, based on outputs from the primary computer and the secondary computer, conditions under which the secondary computer provides false alarms. Thus, the neural network (s) in the supervisory MCU may learn when the secondary computer's output can be trusted, and when it cannot.); 
determining a time period associated with the maneuver (see at least Nister, para. [0083]: For each actor, when the state of the actor is viewed as a function of time, a vector may represent a state trajectory, X4, of the actor (e.g., the state trajectory, X4, may represent or encode each state, X4, of the actor at each time within a period of time). para. [0112]: In such an example, the goal may be that the object 106 also implements its safety procedure according to the trajectory 312, the trajectory 314, and/or another trajectory between the two, at the same time or within an amount of time that allows the object 106 to stop prior to collision with the vehicle 102. As described in greater detail herein, if a collision occurs in this example, and the vehicle 102 had implemented the safety procedure, the fault may be attributed to the object 106 because the vehicle 102, at least, did not contribute to the likelihood or imminence of collision.); and 
disabling the engagement of the vehicle controller during the time period in the simulation (see at least Nister, para. [0313]: In some examples, the infotainment SoC 1130 may be coupled to a supervisory MCU such that the GPU of the infotainment system may perform some self-driving functions in the event that the primary controller(s) 1136 (e.g., the primary and/or backup computers of the vehicle 102) fail. In such an example, the infotainment SoC 1130 may put the vehicle 102 into a chauffeur to safe stop mode, as described herein. & para. [0319-0320]: The deep-learning infrastructure may run its own neural network to identify the objects and compare them with the objects identified by the vehicle 102 and, if the results do not match and the infrastructure concludes that the Al in the vehicle 102 is malfunctioning, the server (s) 104 may transmit a signal to the vehicle 102 instructing a fail-safe computer of the vehicle 102 to assume control, notify the passengers, and complete a safe parking maneuver.).

As per claim 16 Nister discloses
wherein the vehicle is controlled at least in part by a first vehicle controller during the operation of the vehicle in the environment (see at least Nister, para. [0091]: In any example, the safety procedure may include braking until reaching a complete stop. At high speeds, without limitation, the safety procedure may include lining up with a current lane (or with the direction of the road, such as when the vehicle 102 is in the middle of a lane change), and then coming to a complete stop (and thus may depend on fixed properties of the world, such as lane markings). For example and without limitation, at low speeds, the safety procedure may include the vehicle 102 steering itself to a side of the road as it decelerates to a stop (and thus may depend on the fixed properties of the world).), and 
the vehicle controller associated with the simulation is a second vehicle controller (see at least Nister, para. [0307]: Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically are not catastrophic, because the ADAS systems alert the driver and allow the driver to decide whether a safety condition truly exists and act accordingly. However, in an autonomous vehicle 102, the vehicle 102 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 1136 or a second controller 1136). For example, in some embodiments, the ADAS system 1138 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks.), 
the operations further comprising: 
initiating the simulation, wherein initiating the simulation causes a simulated vehicle to operate in the simulation based on the data (see at least Nister, para. [0317]: The server (s) 104 may be used to train machine learning models (e.g., neural networks) based on training data. The training data may be generated by the vehicles, and/or may be generated in a simulation (e.g., using a game engine). In some examples, the training data is tagged (e.g., where the neural network benefits from supervised learning) and/or undergoes other pre-processing, while in other examples the training data is not tagged and/or pre-processed (e.g., where the neural network does not require supervised learning). Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network (s) 1190, and/or the machine learning models may be used by the server(s) 104 to remotely monitor the vehicles.); 
receiving a request to enable the second vehicle controller (see at least Nister, para. [0310]: In other examples, ADAS system 1138 may include a secondary computer that performs ADAS functionality using traditional rules of computer vision. As such, the secondary computer may use classic computer vision rules (if-then), and the presence of a neural network (s) in the supervisory MCU may improve reliability, safety and performance. For example, the diverse implementation and intentional non-identity makes the overall system more fault-tolerant, especially to faults caused by software (or software-hardware interface) functionality. For example, if there is a software bug or error in the software running on the primary computer, and the non-identical software code running on the secondary computer provides the same overall result, the supervisory MCU may have greater confidence that the overall result is correct, and the bug in software or hardware on primary computer is not causing material error.); 
determining that a time associated with the request responds to the time period (see at least Nister, para. [0221]: One or more of the controller (s) 1136 may receive inputs (e. g., represented by input data) from an instrument cluster 1132 of the vehicle 102 and provide outputs (e. g., represented by output data, display data, etc.) via a human machine interface (HMI) display 1134, an audible annunciator, a loudspeaker, and/or via other components of the vehicle 102. The outputs may include information such as vehicle velocity, speed, time, map data (e. g., the HD map 1122 of FIG. 11C), location data (e. g., the vehicle’s 102 location, such as on a map), direction, location of other vehicles (e. g., an occupancy grid), information about objects and status of objects as perceived by the controller (s) 1136, etc.); and 
causing the first vehicle controller to control the simulated vehicle in the simulation based at least in part on determining that the time corresponds to the time period (see at least Nister, para. [0308-0309]: In some examples, the primary computer may be configured to provide the supervisory MCU with a confidence score, indicating the primary computer's confidence in the chosen result. If the confidence score exceeds a threshold, the supervisory MCU may follow the primary computer's direction, regardless of whether the secondary computer provides a conflicting or inconsistent result. Where the confidence score does not meet the threshold, and where the primary and secondary computer indicate different results (e.g., the conflict), the supervisory MCU may arbitrate between the computers to determine the appropriate outcome... The supervisory MCU may be configured to run a neural network (s) that is trained and configured to determine, based on outputs from the primary computer and the secondary computer, conditions under which the secondary computer provides false alarms. Thus, the neural network (s) in the supervisory MCU may learn when the secondary computer's output can be trusted, and when it cannot.). 

As per claim 19 Nister discloses
wherein the data comprises at least one of: 
sensor data associated with a sensor of the vehicle (see at least Nister, para. [0061]: The world model manager 122 may continually update the world model based on newly generated and/or received inputs (e. g., data) from the obstacle perceiver 110, the path perceiver 112, the wait perceiver 114, the map perceiver 116, and/or other components of the autonomous vehicle system 100.); 
map data corresponding to a map of the environment (see at least Nister, para. [0061]: A world model manager 122 may be used to generate, update, and/or define a world model. The world model manager 122 may use information generated by and received from an obstacle perceiver 110, a path perceiver 112, a wait perceiver 114, and/or a map perceiver 116. For example, the world model may be defined, at least in part, based on affordances for obstacles, paths, and wait conditions that can be perceived in real-time or near real-time by the obstacle perceiver 110, the path perceiver 112, the wait perceiver 114, and/or the map perceiver 116. The world model manager 122 may continually update the world model based on newly generated and/or received inputs (e. g., data) from the obstacle perceiver 110, the path perceiver 112, the wait perceiver 114, the map perceiver 116, and/or other components of the autonomous vehicle system 100.); 
a vehicle trajectory of the vehicle operating in the environment; 
object data associated with a detected object in the environment (see at least Nister, para. [0063]: The obstacle perceiver 110 may perform obstacle perception that may be based on where the vehicle 102 is allowed to drive or is capable of driving, and how fast the vehicle 102 can drive without colliding with an obstacle (e. g., an object 106, such as a structure, entity, vehicle, etc.) that is sensed by the sensors of the vehicle 102.); 
an action determined by a controller of the vehicle; or 
a time period associated with a maneuver that fails to satisfy the condition. 

As per claim 20 Nister discloses
wherein the maneuver comprises at least a one of: a first movement of the vehicle from a first location associated with a first lane to a second location associated with a second lane; or a second movement of the vehicle through a junction (see at least Nister, para. [0122]: As such, because the autonomous vehicle system 100, by monitoring the trajectories 402, 404A, and 404B, may have determined that worst case, the vehicle 102 and the objects 106A and 106B are capable of implementing their safety procedures prior to a collision, the vehicle 102 may be allowed by the autonomous vehicle system 100 to perform the lane change as illustrated in FIG. 4D.).
Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 8-9, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister, in view of US 2019/0129831A1 (“Goldberg”).
As per claim 2 Nister discloses
wherein the maneuver is a first maneuver (see at least Nister, para. [0091]: In any example, the safety procedure may include braking until reaching a complete stop. At high speeds, without limitation, the safety procedure may include lining up with a current lane (or with the direction of the road, such as when the vehicle 102 is in the middle of a lane change), and then coming to a complete stop (and thus may depend on fixed properties of the world, such as lane markings). For example and without limitation, at low speeds, the safety procedure may include the vehicle 102 steering itself to a side of the road as it decelerates to a stop (and thus may depend on the fixed properties of the world).), 
the time period is a first time period (see at least Nister, para. [0083]: For each actor, when the state of the actor is viewed as a function of time, a vector may represent a state trajectory, X4, of the actor (e.g., the state trajectory, X4, may represent or encode each state, X4, of the actor at each time within a period of time). para. [0112]: In such an example, the goal may be that the object 106 also implements its safety procedure according to the trajectory 312, the trajectory 314, and/or another trajectory between the two, at the same time or within an amount of time that allows the object 106 to stop prior to collision with the vehicle 102. As described in greater detail herein, if a collision occurs in this example, and the vehicle 102 had implemented the safety procedure, the fault may be attributed to the object 106 because the vehicle 102, at least, did not contribute to the likelihood or imminence of collision.), and 
the system is further configured to: identify a second maneuver of the vehicle during the operation (see at least Nister, para. [0311]: In some examples, the output of the ADAS system 1138 may be fed into the primary computer’s perception block and/or the primary computer’s dynamic driving task block. For example, if the ADAS system 1138 indicates a forward crash warning due to an object immediately ahead, the perception block may use this information when identifying objects. In other examples, the secondary computer may have its own neural network which is trained and thus reduces the risk of false positives, as described herein.); 
determine that the second maneuver satisfies the condition associated with engagement of the second autonomous controller (see at least Nister, para. [0310]: In other examples, ADAS system 1138 may include a secondary computer that performs ADAS functionality using traditional rules of computer vision. As such, the secondary computer may use classic computer vision rules (if-then), and the presence of a neural network (s) in the supervisory MCU may improve reliability, safety and performance. For example, the diverse implementation and intentional non-identity makes the overall system more fault-tolerant, especially to faults caused by software (or software-hardware interface) functionality. For example, if there is a software bug or error in the software running on the primary computer, and the non-identical software code running on the secondary computer provides the same overall result, the supervisory MCU may have greater confidence that the overall result is correct, and the bug in software or hardware on primary computer is not causing material error.); 
Nister does not explicitly disclose
determine a second time period associated with the maneuver; and 
enable the engagement of the second autonomous controller in the simulation at a time associated with the second time period. 
Goldberg teaches
determine a second time period associated with the maneuver (see at least Goldberg, para. [0090]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period.); and 
enable the engagement of the second autonomous controller in the simulation at a time associated with the second time period (see at least Goldberg, para. [0090-0094]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period. The simulation system 106 can parameterize the one or more states into parameter data associated with the simulated environment 302. The parameter data can be indicative of a relationship between the simulated object 306, 308 and the simulated environment 302. In some implementations, at least one of the one or more parameters can be utilized to initiate at least a portion of a second motion of the simulated object 306 within a second simulated environment 402, as described herein....Additionally, or alternatively, the simulation system 106 can determine a motion trajectory 316 of the second simulated object 308 based at least in part on the one or more states 314A-C of the second simulated object 308 within the simulated environment 302...The motion (e.g., the motion plan 216) of the simulated autonomous vehicle 304 can be based at least in part on the motion of one or more simulated objects (e.g., the first simulation object 306, the second simulated object 308, etc.). The simulation system 106 (e.g., the simulated vehicle dynamics system 118) can control a motion of the simulated autonomous vehicle 304 within the simulated environment 302 based at least in part on the data associated with the motion of the simulated autonomous vehicle (e.g., data associated with the motion plan 216).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister to incorporate the teaching of determine a second time period associated with the maneuver; and enable the engagement of the second autonomous controller in the simulation at a time associated with the second time period of Goldberg in order for the autonomous vehicle to navigate through such surrounding environment. (see at least Goldberg, para. [0003]).

As per claim 8 Nister discloses
wherein the maneuver is a first state (see at least Nister, para. [0091]: In any example, the safety procedure may include braking until reaching a complete stop. At high speeds, without limitation, the safety procedure may include lining up with a current lane (or with the direction of the road, such as when the vehicle 102 is in the middle of a lane change), and then coming to a complete stop (and thus may depend on fixed properties of the world, such as lane markings). For example and without limitation, at low speeds, the safety procedure may include the vehicle 102 steering itself to a side of the road as it decelerates to a stop (and thus may depend on the fixed properties of the world).), 
the time period is a first time period (see at least Nister, para. [0083]: For each actor, when the state of the actor is viewed as a function of time, a vector may represent a state trajectory, X4, of the actor (e.g., the state trajectory, X4, may represent or encode each state, X4, of the actor at each time within a period of time). para. [0112]: In such an example, the goal may be that the object 106 also implements its safety procedure according to the trajectory 312, the trajectory 314, and/or another trajectory between the two, at the same time or within an amount of time that allows the object 106 to stop prior to collision with the vehicle 102. As described in greater detail herein, if a collision occurs in this example, and the vehicle 102 had implemented the safety procedure, the fault may be attributed to the object 106 because the vehicle 102, at least, did not contribute to the likelihood or imminence of collision.), 
the method further comprising: 
identifying a second maneuver of the vehicle during the operation (see at least Nister, para. [0311]: In some examples, the output of the ADAS system 1138 may be fed into the primary computer’s perception block and/or the primary computer’s dynamic driving task block. For example, if the ADAS system 1138 indicates a forward crash warning due to an object immediately ahead, the perception block may use this information when identifying objects. In other examples, the secondary computer may have its own neural network which is trained and thus reduces the risk of false positives, as described herein.); 
determining that the second maneuver satisfies the condition associated with engagement of the autonomous controller (see at least Nister, para. [0310]: In other examples, ADAS system 1138 may include a secondary computer that performs ADAS functionality using traditional rules of computer vision. As such, the secondary computer may use classic computer vision rules (if-then), and the presence of a neural network (s) in the supervisory MCU may improve reliability, safety and performance. For example, the diverse implementation and intentional non-identity makes the overall system more fault-tolerant, especially to faults caused by software (or software-hardware interface) functionality. For example, if there is a software bug or error in the software running on the primary computer, and the non-identical software code running on the secondary computer provides the same overall result, the supervisory MCU may have greater confidence that the overall result is correct, and the bug in software or hardware on primary computer is not causing material error.).
Nister does not explicitly disclose
determining a second time period associated with the maneuver; and 
enabling the engagement of the autonomous controller in the simulation at a time associated with the second time period. 
Goldberg teaches
determining a second time period associated with the maneuver (see at least Goldberg, para. [0090]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period.); and 
enabling the engagement of the autonomous controller in the simulation at a time associated with the second time period (see at least Goldberg, para. [0090-0094]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period. The simulation system 106 can parameterize the one or more states into parameter data associated with the simulated environment 302. The parameter data can be indicative of a relationship between the simulated object 306, 308 and the simulated environment 302. In some implementations, at least one of the one or more parameters can be utilized to initiate at least a portion of a second motion of the simulated object 306 within a second simulated environment 402, as described herein....Additionally, or alternatively, the simulation system 106 can determine a motion trajectory 316 of the second simulated object 308 based at least in part on the one or more states 314A-C of the second simulated object 308 within the simulated environment 302...The motion (e.g., the motion plan 216) of the simulated autonomous vehicle 304 can be based at least in part on the motion of one or more simulated objects (e.g., the first simulation object 306, the second simulated object 308, etc.). The simulation system 106 (e.g., the simulated vehicle dynamics system 118) can control a motion of the simulated autonomous vehicle 304 within the simulated environment 302 based at least in part on the data associated with the motion of the simulated autonomous vehicle (e.g., data associated with the motion plan 216).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister to incorporate the teaching of determining a second time period associated with the maneuver; and enabling the engagement of the second autonomous controller in the simulation at a time associated with the second time period of Goldberg in order for the autonomous vehicle to navigate through such surrounding environment. (see at least Goldberg, para. [0003]).

As per claim 9 Nister discloses
wherein the vehicle is controlled at least in part by a first vehicle controller during the operation of the vehicle in the environment (see at least Nister, para. [0220-0221]: The controller(s) 1136 may provide the signals for controlling one or more components and/or systems of the vehicle 102 in response to sensor data received from one or more sensors (e.g., sensor inputs)... One or more of the controller(s) 1136 may receive inputs (e.g., represented by input data) from an instrument cluster 1132 of the vehicle 102 and provide outputs (e.g., represented by output data, display data, etc.) via a human machine interface (HMI) display 1134, an audible annunciator, a loudspeaker, and/or via other components of the vehicle 102. The outputs may include information such as vehicle velocity, speed, time, map data (e.g., the HD map 1122 of FIG. 11C), location data (e.g., the vehicle's 102 location, such as on a map), direction, location of other vehicles (e.g., an occupancy grid), information about objects and status of objects as perceived by the controller(s) 1136, etc.), and 
the vehicle controller associated with the simulation is a second vehicle controller (see at least Nister, para. [0307]: Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically are not catastrophic, because the ADAS systems alert the driver and allow the driver to decide whether a safety condition truly exists and act accordingly. However, in an autonomous vehicle 102, the vehicle 102 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 1136 or a second controller 1136). For example, in some embodiments, the ADAS system 1138 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks.), 
the method further comprising: 
initiating the simulation, wherein initiating the simulation causes a first simulated vehicle to operate in the simulation based on the data (see at least Nister, para. [0307]: Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically are not catastrophic, because the ADAS systems alert the driver and allow the driver to decide whether a safety condition truly exists and act accordingly. However, in an autonomous vehicle 102, the vehicle 102 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 1136 or a second controller 1136). For example, in some embodiments, the ADAS system 1138 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks.); 
receiving a request to enable the second vehicle controller (see at least Nister, para. [0313]: The infotainment SoC 1130 may include GPU functionality. The infotainment SoC 1130 may communicate over the bus 1102 (e. g., CAN bus, Ethernet, etc.) with other devices, systems, and/or components of the vehicle 102. In some examples, the infotainment SoC 1130 may be coupled to a supervisory MCU such that the GPU of the infotainment system may perform some self-driving functions in the event that the primary controller (s) 1136 (e. g., the primary and/or backup computers of the vehicle 102) fail. In such an example, the infotainment SoC 1130 may put the vehicle 102 into a chauffeur to safe stop mode, as described herein.).
Nister does not explicitly disclose
determining that a time associated with the request corresponds to the second time period; and 
causing the second vehicle controller to control a second simulated vehicle in the simulation based at least in part on determining that the time corresponds to the second time period. 
Goldberg teaches
determining that a time associated with the request corresponds to the second time period (see at least Goldberg, para. [0090]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period.); and 
causing the second vehicle controller to control a second simulated vehicle in the simulation based at least in part on determining that the time corresponds to the second time period (see at least Goldberg, para. [0090-0094]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period. The simulation system 106 can parameterize the one or more states into parameter data associated with the simulated environment 302. The parameter data can be indicative of a relationship between the simulated object 306, 308 and the simulated environment 302. In some implementations, at least one of the one or more parameters can be utilized to initiate at least a portion of a second motion of the simulated object 306 within a second simulated environment 402, as described herein....Additionally, or alternatively, the simulation system 106 can determine a motion trajectory 316 of the second simulated object 308 based at least in part on the one or more states 314A-C of the second simulated object 308 within the simulated environment 302...The motion (e.g., the motion plan 216) of the simulated autonomous vehicle 304 can be based at least in part on the motion of one or more simulated objects (e.g., the first simulation object 306, the second simulated object 308, etc.). The simulation system 106 (e.g., the simulated vehicle dynamics system 118) can control a motion of the simulated autonomous vehicle 304 within the simulated environment 302 based at least in part on the data associated with the motion of the simulated autonomous vehicle (e.g., data associated with the motion plan 216).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister to incorporate the teaching of determining a second time period associated with the maneuver; and causing the second vehicle controller to control a second simulated vehicle in the simulation based at least in part on determining that the time corresponds to the second time period of Goldberg in order for the autonomous vehicle to navigate through such surrounding environment. (see at least Goldberg, para. [0003]).

As per claim 17 Nister discloses
wherein the state is a first state (see at least Nister, para. [0091]: In any example, the safety procedure may include braking until reaching a complete stop. At high speeds, without limitation, the safety procedure may include lining up with a current lane (or with the direction of the road, such as when the vehicle 102 is in the middle of a lane change), and then coming to a complete stop (and thus may depend on fixed properties of the world, such as lane markings). For example and without limitation, at low speeds, the safety procedure may include the vehicle 102 steering itself to a side of the road as it decelerates to a stop (and thus may depend on the fixed properties of the world).), 
the time period is a first time period (see at least Nister, para. [0083]: For each actor, when the state of the actor is viewed as a function of time, a vector may represent a state trajectory, X4, of the actor (e.g., the state trajectory, X4, may represent or encode each state, X4, of the actor at each time within a period of time). para. [0112]: In such an example, the goal may be that the object 106 also implements its safety procedure according to the trajectory 312, the trajectory 314, and/or another trajectory between the two, at the same time or within an amount of time that allows the object 106 to stop prior to collision with the vehicle 102. As described in greater detail herein, if a collision occurs in this example, and the vehicle 102 had implemented the safety procedure, the fault may be attributed to the object 106 because the vehicle 102, at least, did not contribute to the likelihood or imminence of collision.), 
the operations comprising: 
identifying a second state of the vehicle during the operation (see at least Nister, para. [0311]: In some examples, the output of the ADAS system 1138 may be fed into the primary computer’s perception block and/or the primary computer’s dynamic driving task block. For example, if the ADAS system 1138 indicates a forward crash warning due to an object immediately ahead, the perception block may use this information when identifying objects. In other examples, the secondary computer may have its own neural network which is trained and thus reduces the risk of false positives, as described herein.); 
determining that the second state satisfies the condition associated with engagement of the vehicle controller (see at least Nister, para. [0310]: In other examples, ADAS system 1138 may include a secondary computer that performs ADAS functionality using traditional rules of computer vision. As such, the secondary computer may use classic computer vision rules (if-then), and the presence of a neural network (s) in the supervisory MCU may improve reliability, safety and performance. For example, the diverse implementation and intentional non-identity makes the overall system more fault-tolerant, especially to faults caused by software (or software-hardware interface) functionality. For example, if there is a software bug or error in the software running on the primary computer, and the non-identical software code running on the secondary computer provides the same overall result, the supervisory MCU may have greater confidence that the overall result is correct, and the bug in software or hardware on primary computer is not causing material error.).
Nister does not explicitly disclose
determining a second time period associated with the second state; and 
enabling the engagement of the vehicle controller in the simulation during the second time period. 
Goldberg teaches
determining a second time period associated with the second state (see at least Goldberg, para. [0090]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period.); and 
enabling the engagement of the vehicle controller in the simulation during the second time period (see at least Goldberg, para. [0090-0094]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period. The simulation system 106 can parameterize the one or more states into parameter data associated with the simulated environment 302. The parameter data can be indicative of a relationship between the simulated object 306, 308 and the simulated environment 302. In some implementations, at least one of the one or more parameters can be utilized to initiate at least a portion of a second motion of the simulated object 306 within a second simulated environment 402, as described herein....Additionally, or alternatively, the simulation system 106 can determine a motion trajectory 316 of the second simulated object 308 based at least in part on the one or more states 314A-C of the second simulated object 308 within the simulated environment 302...The motion (e.g., the motion plan 216) of the simulated autonomous vehicle 304 can be based at least in part on the motion of one or more simulated objects (e.g., the first simulation object 306, the second simulated object 308, etc.). The simulation system 106 (e.g., the simulated vehicle dynamics system 118) can control a motion of the simulated autonomous vehicle 304 within the simulated environment 302 based at least in part on the data associated with the motion of the simulated autonomous vehicle (e.g., data associated with the motion plan 216).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister to incorporate the teaching of determining a second time period associated with the maneuver; and enabling the engagement of the second autonomous controller in the simulation at a time associated with the second time period of Goldberg in order for the autonomous vehicle to navigate through such surrounding environment. (see at least Goldberg, para. [0003]).

As per claim 18 Nister discloses
wherein the vehicle is controlled at least in part by a first vehicle controller during the operation of the vehicle in the environment (see at least Nister, para. [0220-0221]: The controller(s) 1136 may provide the signals for controlling one or more components and/or systems of the vehicle 102 in response to sensor data received from one or more sensors (e.g., sensor inputs)... One or more of the controller(s) 1136 may receive inputs (e.g., represented by input data) from an instrument cluster 1132 of the vehicle 102 and provide outputs (e.g., represented by output data, display data, etc.) via a human machine interface (HMI) display 1134, an audible annunciator, a loudspeaker, and/or via other components of the vehicle 102. The outputs may include information such as vehicle velocity, speed, time, map data (e.g., the HD map 1122 of FIG. 11C), location data (e.g., the vehicle's 102 location, such as on a map), direction, location of other vehicles (e.g., an occupancy grid), information about objects and status of objects as perceived by the controller(s) 1136, etc.), and 
the vehicle controller associated with the simulation is a second vehicle controller (see at least Nister, para. [0307]: Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically are not catastrophic, because the ADAS systems alert the driver and allow the driver to decide whether a safety condition truly exists and act accordingly. However, in an autonomous vehicle 102, the vehicle 102 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 1136 or a second controller 1136). For example, in some embodiments, the ADAS system 1138 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks.), 
the operations further comprising: 
initiating the simulation, wherein initiating the simulation causes a first simulated vehicle to operate in the simulation based on the data (see at least Nister, para. [0307]: Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically are not catastrophic, because the ADAS systems alert the driver and allow the driver to decide whether a safety condition truly exists and act accordingly. However, in an autonomous vehicle 102, the vehicle 102 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 1136 or a second controller 1136). For example, in some embodiments, the ADAS system 1138 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks.); 
receiving a request to enable the second vehicle controller (see at least Nister, para. [0313]: The infotainment SoC 1130 may include GPU functionality. The infotainment SoC 1130 may communicate over the bus 1102 (e. g., CAN bus, Ethernet, etc.) with other devices, systems, and/or components of the vehicle 102. In some examples, the infotainment SoC 1130 may be coupled to a supervisory MCU such that the GPU of the infotainment system may perform some self-driving functions in the event that the primary controller (s) 1136 (e. g., the primary and/or backup computers of the vehicle 102) fail. In such an example, the infotainment SoC 1130 may put the vehicle 102 into a chauffeur to safe stop mode, as described herein.). 
Nister does not explicitly disclose
determining that a time associated with the request corresponds to the second time period; and 
causing the second vehicle controller to control the simulated vehicle in the simulation based at least in part on determining that the time corresponds to the second time period. 
Goldberg teaches
determining that a time associated with the request corresponds to the second time period (see at least Goldberg, para. [0090]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period.); and 
causing the second vehicle controller to control the simulated vehicle in the simulation based at least in part on determining that the time corresponds to the second time period (see at least Goldberg, para. [0090-0094]: The simulation system 106 can obtain state data 128 indicative of one or more states 314A-C of the second simulated object 308 within the simulated environment 302 during a second simulation run associated with the simulated environment 302. The second simulation run can occur at a second time period that is subsequent to the first time period. The simulation system 106 can parameterize the one or more states into parameter data associated with the simulated environment 302. The parameter data can be indicative of a relationship between the simulated object 306, 308 and the simulated environment 302. In some implementations, at least one of the one or more parameters can be utilized to initiate at least a portion of a second motion of the simulated object 306 within a second simulated environment 402, as described herein....Additionally, or alternatively, the simulation system 106 can determine a motion trajectory 316 of the second simulated object 308 based at least in part on the one or more states 314A-C of the second simulated object 308 within the simulated environment 302...The motion (e.g., the motion plan 216) of the simulated autonomous vehicle 304 can be based at least in part on the motion of one or more simulated objects (e.g., the first simulation object 306, the second simulated object 308, etc.). The simulation system 106 (e.g., the simulated vehicle dynamics system 118) can control a motion of the simulated autonomous vehicle 304 within the simulated environment 302 based at least in part on the data associated with the motion of the simulated autonomous vehicle (e.g., data associated with the motion plan 216).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister to incorporate the teaching of determining a second time period associated with the maneuver; and causing the second vehicle controller to control a second simulated vehicle in the simulation based at least in part on determining that the time corresponds to the second time period of Goldberg in order for the autonomous vehicle to navigate through such surrounding environment. (see at least Goldberg, para. [0003]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister, in view of US 2019/0150847A1 (“Nakayama”).
As per claim 10 Nister discloses
wherein the time period is a first time period (see at least Nister, para. [0083]: For each actor, when the state of the actor is viewed as a function of time, a vector may represent a state trajectory, X4, of the actor (e.g., the state trajectory, X4, may represent or encode each state, X4, of the actor at each time within a period of time). para. [0112]: In such an example, the goal may be that the object 106 also implements its safety procedure according to the trajectory 312, the trajectory 314, and/or another trajectory between the two, at the same time or within an amount of time that allows the object 106 to stop prior to collision with the vehicle 102. As described in greater detail herein, if a collision occurs in this example, and the vehicle 102 had implemented the safety procedure, the fault may be attributed to the object 106 because the vehicle 102, at least, did not contribute to the likelihood or imminence of collision.), 
wherein initiating the simulation causes a simulated vehicle to operate in the simulation based on the data (see at least Nister, para. [0317]: The server (s) 104 may be used to train machine learning models (e.g., neural networks) based on training data. The training data may be generated by the vehicles, and/or may be generated in a simulation (e.g., using a game engine). In some examples, the training data is tagged (e.g., where the neural network benefits from supervised learning) and/or undergoes other pre-processing, while in other examples the training data is not tagged and/or pre-processed (e.g., where the neural network does not require supervised learning). Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network (s) 1190, and/or the machine learning models may be used by the server(s) 104 to remotely monitor the vehicles.).
Nister does not explicitly disclose
the method further comprising: 
determining an engagement time associated with engaging the vehicle controller based at least in part on the first time period, 
wherein the engagement time is associated with a second time period that is different from the first time period; 
initiating the simulation, determining that a current time is associated with the engagement time; and 
causing the vehicle controller to control the simulated vehicle in the simulation based at least in part on determining that the current time is associated with the engagement time. 
Nakayama teaches
the method further comprising: 
determining an engagement time associated with engaging the vehicle controller based at least in part on the first time period (see at least Nakayama, para. [0048]: Based on the running trace of the vehicle and the driving information on the vehicle, the on-board device 10 evaluates how the driver is driving. For example, the on-board device 10 decomposes the waveform of the running trace into three component waveforms, that is to say, long-, intermediate- and short-cycle component waveforms. para. [0069]: The trace DB 12 is a database which stores the running trace, the driving information and the like generated by the controller 20 in association with the time length for which the vehicle has run. & para. [0127]: As illustrated in (1) of FIG. 17, when the amplitude of the input waveform p.sub.t increases over the time from the period T1 through the period T2, an error difference between the estimated average waveform y1.sub.t during the period T2 and a correct average waveform y1.sub.t′ during the period T2 which is obtained from the simulation is large. Accordingly, as illustrated in (2) of FIG. 17, the amplitude of the estimated first swing waveform r1.sub.t during the period T2 is larger than the amplitude of the correct swing waveform r1.sub.t′ during the period T2 which is obtained from the simulation (an excessive increase).), 
wherein the engagement time is associated with a second time period that is different from the first time period (see at least Nakayama, para. [0048]: Based on the running trace of the vehicle and the driving information on the vehicle, the on-board device 10 evaluates how the driver is driving. For example, the on-board device 10 decomposes the waveform of the running trace into three component waveforms, that is to say, long-, intermediate- and short-cycle component waveforms. para. [0069]: The trace DB 12 is a database which stores the running trace, the driving information and the like generated by the controller 20 in association with the time length for which the vehicle has run. & para. [0127]: As illustrated in (1) of FIG. 17, when the amplitude of the input waveform p.sub.t increases over the time from the period T1 through the period T2, an error difference between the estimated average waveform y1.sub.t during the period T2 and a correct average waveform y1.sub.t′ during the period T2 which is obtained from the simulation is large. Accordingly, as illustrated in (2) of FIG. 17, the amplitude of the estimated first swing waveform r1.sub.t during the period T2 is larger than the amplitude of the correct swing waveform r1.sub.t′ during the period T2 which is obtained from the simulation (an excessive increase).); 
initiating the simulation, determining that a current time is associated with the engagement time (see at least Nakayama,. para. [0069]: The trace DB 12 is a database which stores the running trace, the driving information and the like generated by the controller 20 in association with the time length for which the vehicle has run. & para. [0081]: This makes it possible for the dangerous faltering determination unit 25 to perform the dangerous faltering determination in real time. & para. [0127]: As illustrated in (1) of FIG. 17, when the amplitude of the input waveform p.sub.t increases over the time from the period T1 through the period T2, an error difference between the estimated average waveform y1.sub.t during the period T2 and a correct average waveform y1.sub.t′ during the period T2 which is obtained from the simulation is large. Accordingly, as illustrated in (2) of FIG. 17, the amplitude of the estimated first swing waveform r1.sub.t during the period T2 is larger than the amplitude of the correct swing waveform r1.sub.t′ during the period T2 which is obtained from the simulation (an excessive increase).); and 
causing the vehicle controller to control the simulated vehicle in the simulation based at least in part on determining that the current time is associated with the engagement time (see at least Nakayama, para. [0069-0070]: As illustrated in FIG. 5, the on-board device 10 includes a storage unit 11 and a control unit 20. The storage unit 11 is a storage which stores programs, data and the like. The storage unit 11 is, for example, a memory or a hard disk. The storage unit 11 stores a trace database (DB) 12, a waveform DB 13, a swing waveform DB 14, and an evaluation value DB 15. The trace DB 12 is a database which stores the running trace, the driving information and the like generated by the controller 20 in association with the time length for which the vehicle has run. The waveform DB 13 stores the long-, intermediate- and short-cycle component waveforms (vibration components) into which the waveform of the running trace is decomposed. The waveform DB 13 is a database stores the component waveforms generated by the controller 20 in association with the time length for which the vehicle has run.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister to incorporate the teaching of the method further comprising: determining an engagement time associated with engaging the vehicle controller based at least in part on the first time period, wherein the engagement time is associated with a second time period that is different from the first time period; initiating the simulation, determining that a current time is associated with the engagement time; and causing the vehicle controller to control the simulated vehicle in the simulation based at least in part on determining that the current time is associated with the engagement time of Nakayama in order to provide safe drive assistance in real time (see at least Nakayama, para. [0042]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister, in view of Nakayama, further in view of US 2017/0132334A1 (“Levinson”).
As per claim 11 Nister does not explicitly disclose
further comprising: determining to stop the simulation based at least in part on a distance between a first position associated the vehicle and based on the data and a second position of the second simulated vehicle is equal to or greater than the threshold distance 
Levinson teaches
further comprising: determining to stop the simulation based at least in part on a distance between a first position associated the vehicle and based on the data and a second position of the second simulated vehicle is equal to or greater than the threshold distance (see at least Levinson, para. [0154]: According to some examples, a simulator is configured to simulate a predicted response of a data representation of one or more functions of a simulated autonomous vehicle 3630 based on a range of motion 3683 of a classified dynamic object 3682a, which is depicted as a running dog. Simulator 3640 may further be configured to calculate a rate of change of distance 3685 between simulated autonomous vehicle 3630 and the predicted range of motion 3683 of classified dynamic object 3682a, and, if a threshold is passed (e.g., in terms of location, distance, time, etc.), simulator 3640 is configured to cause simulated autonomous vehicle 3630 to avoid simulated dynamic object 3682a in simulated environment 3603 based on the calculated rate of change of distance 3685. In some cases, autonomous vehicle 3630 may stop driving to avoid a collision with dynamic object 3682a.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister to incorporate the teaching of further comprising: determining to stop the simulation based at least in part on a distance between a first position associated the vehicle and based on the data and a second position of the second simulated vehicle is equal to or greater than the threshold distance of Levinson in order to address safety risks to occupants of a driverless vehicles, as well as drivers of other vehicles, and pedestrians (see at least Levinson, para. [0006]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister, in view of Nakayama, further in view of US 2016/0259874A1 (“Andrade”).
As per claim 12 Nister does not explicitly disclose
further comprising: determining to stop the simulation based at least in part on determining that a second time period has elapsed. 
Andrade teaches
further comprising: determining to stop the simulation based at least in part on determining that a second time period has elapsed (see at least Andrade, para. [0034]:  FIG. 3 is a schematic illustration of a timing diagram 300 illustrating the evaluation of the action statement 210 (FIG. 2) over the model's simulation time. Suppose the model 200 executes over a simulation time as indicated by simulation time line 302 beginning at a simulation start time of 0.00 seconds indicated at 304, and ending at a simulation end time of 10.00 seconds indicated at 306. Suppose also that the model 200 is in the Off state 202, and that the conditional expression of the first action statement 210 is evaluated every 0.02 seconds, starting at least from simulation time 2.00 seconds and continuing to simulation time 2.20 seconds, as indicated by a second simulation time line 308 having greater granularity than line 302.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister to incorporate the teaching of determining to stop the simulation based at least in part on determining that a second time period has elapsed of Andrade in order for a more efficient presentation and more efficient execution of a model, for example by a processor of a data processing device (see at least Andrade, para. [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668